Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Application has been granted special examination status under the Cancer Immunotherapy Pilot Program on March 11, 2021.
This Action is in response to the papers filed on June 18, 2021. Claims 13-14 and 25-29 are currently pending. Claims 15-24 have been canceled and claim 13 has been amended by Applicants’ amendment filed on 6/18/2021. No claims were newly added by Applicants’ amendment of  6/18/2021. 
The examiner acknowledges receiving an executed Declaration under 37 C.F.R. § 1.132 executed  by Dr. Yihong Yao on June 17th, 2021 (“Yao Decl.”), and filed on 6/18/2021.
Applicant’s representative was contacted July 13, 2021 to amend claim 1 to
set forth the claims filed on June 18, 2021  in condition for allowance. 
Authorization for the examiner’s amendment was given by Michael A. Davitz on June 13, 2021    
Examiner’s amendment
Claim 13 has been amended as follows:

Page 1, line 1 of claim 13, the phrase “ A method of treating multiple myeloma cancer, the method comprising administering an engineered T cell expressing a chimeric antigen receptor (CAR) to a subject in need thereof, wherein the CAR comprises an anti-BCMA antigen binding region comprising:”  is replaced by ------ A method of treating multiple myeloma associated with expression of a B-cell maturation antigen (BCMA), the method comprising 
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
All claims are free of the prior art of record because, the totality of the prior art does not provide a substantial evidence to teach, suggest, or provide one of ordinary skill in the art a motivation to practice the claimed invention as currently claimed. The prior art of record does not teach or suggest a method comprising administering to the subject a therapeutically effective amount of an engineered T cell expressing a chimeric antigen receptor (CAR) to a subject in need thereof, wherein the CAR comprises an anti-BCMA antigen as recited in claim 13. 
	Applicants concede that the anti-BCMA CAR T cells of the claimed method offer high anti-tumor activities in vitro and in vivo, compared to other anti-BCMA CARs. See, paragraphs 7-12, Exhibit A: Yao Decl. In particular, Applicants provide evidence that when compared with other anti-BCMA CARs, the CARs of the claimed method offer better therapeutic efficacy in a clinical trial, as reflected by high response rates (95% overall response rate or ORR, and 67% complete response rate or CR) in treating relapsed/refractory multiple myeloma (R/R MM). See, paragraphs 14-18, Exhibit A: Declaration of Yao Decl. Figure 2 (paragraph 14).
The examiner notes that the amino acid sequences of SEQ ID NOS: 1, 2, 9, 12, 13, 14 and 15 were known in the art before the effective filing date of the claimed invention (See Score search results for SEQ NOS: 1, 2, 9, 12, 13, 14 and 15).
Withdrawn objections and rejections
Priority

Drawings
The replacement drawing has been received on June 18, 2021. In view of Applicants’ submission, the objection to the drawings filed on August 10, 2020 has been withdrawn.
Claim Objections
In view of Applicants’ amendment of claim 13, the objection to claim 13 has been withdrawn. 
Claim Rejections - 35 USC § 101
          In view of Applicants’ amendment of claim 13 and cancelation of claims 15-24, the rejection of claims 13-29 under 35 U.S.C. 101, has been withdrawn. 
  Claim Rejections - 35 U.S.C. 112(a) 
  	In view of Applicants’ amendment of claim 13 and cancelation of claims 15-24, the rejection of claims 13-29 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description and enablement, has been withdrawn. 
                                                Claim Rejections - 35 USC § 103  	In view of Applicants’ amendment of claim 13 and cancelation of claims 15-24, the rejection of claims 13-29 under 35 U.S.C. 103(a) as being unpatentable over Kufer et al. (WO2013/072406 ; See Score search results for SEQ ID NOS 1 and 2; Citations are from the National Stage U.S. Patent No. 9,150,664.  The National Stage is deemed an English language translation of the PCT) in view of Fan et al., (WO 2017/025038; publication date February 16, 2017; Citations are from the National Stage U.S. Patent No. 10,934,363. The National Stage is deemed an English language translation of the PCT) has been withdrawn.
Conclusion
Claims 13, 14 and  25-29 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA G LEAVITT/Primary Examiner, Art Unit 1633